 
 EXHIBIT 10.8


FIFTH AMENDMENT TO CREDIT AGREEMENT
This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”) dated as of
March 28, 2018, by and among SPECTRUM BRANDS, INC., a Delaware corporation (the
“Lead Borrower”), SB/RH HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent (in such
capacity, the “Administrative Agent”) under the Loan Documents, and ROYAL BANK
OF CANADA (“Royal Bank”), as Lender and an Issuing Bank.  Unless otherwise
indicated, all capitalized terms used herein and not otherwise defined herein
shall have the respective meanings provided to such terms in the Credit
Agreement referred to below.
W I T N E S S E T H :
WHEREAS, the Lead Borrower, Holdings, the Administrative Agent, each lender from
time to time party thereto (the “Lenders”) and the other parties thereto have
entered into the Credit Agreement, dated as of June 23, 2015 (as the same has
been amended, restated, supplemented and/or otherwise modified from time to time
prior to the Fifth Amendment Effective Date referred to below, the “Credit
Agreement”);
WHEREAS, the Lead Borrower has notified the Administrative Agent pursuant to
Section 2.22 of the Credit Agreement that it wishes to increase the
Multicurrency Facility Revolving Credit Commitments by $100,000,000, in
accordance with the requirements set forth in Section 2.22 of the Credit
Agreement and otherwise on the terms and conditions provided herein (the “2018
Multicurrency Facility Revolving Credit Commitment Increase”); and
WHEREAS, Royal Bank has agreed to provide 100% of the commitments in respect of
the 2018 Multicurrency Facility Revolving Credit Commitment Increase, on the
terms and conditions provided herein.
NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, the parties hereto agree as follows:
SECTION 1.           2018 Multicurrency Revolving Facility Amendments.  Subject
to the terms and conditions set forth herein and the occurrence of the Fifth
Amendment Effective Date, the Credit Agreement is hereby amended as follows:
(a)            Section 1.01 of the Credit Agreement is hereby amended by
(i) deleting the definitions of “Total Multicurrency Revolving Credit
Commitment” and “Total Revolving Credit Commitment” appearing in Section 1.01 of
the Credit Agreement and (ii) inserting the following new definitions therein in
the appropriate alphabetical order:
“Fifth Amendment” means the Fifth Amendment to this Agreement, dated as of March
28, 2018, by and among the Lead Borrower, the Administrative Agent and Royal
Bank, as a Lender and an Issuing Bank.
“Fifth Amendment Effective Date” has the meaning provided in the Fifth
Amendment.
“Total Multicurrency Revolving Credit Commitment” means, at any time, the
aggregate amount of the Multicurrency Revolving Credit Commitments, as in effect
at such time.  The Total Multicurrency Revolving Credit Commitment as of the
Fifth Amendment Effective Date is $200,000,000.
 

--------------------------------------------------------------------------------

“Total Revolving Credit Commitment” means the Total Dollar Revolving Credit
Commitment and the Total Multicurrency Revolving Credit Commitment. The Total
Revolving Credit Commitment as of the Fifth Amendment Effective Date is
$800,000,000; provided that an amount, as set forth in the Borrower Joinder
Agreement, up to $150,000,000 of such $800,000,000 commitment and up to 30% of
the commitments under any Incremental Revolving Facility entered into after the
Closing Date (to the extent that the Lenders under such Incremental Revolving
Facility can provide such commitments) shall be available to the Pre-Approved
Borrowers and/or Other Non-U.S. Revolving Borrowers.
SECTION 2.           Revolving Commitment Increase Amendment.
(a)            Subject to the terms and conditions set forth herein and the
occurrence of the Fifth Amendment Effective Date, Royal Bank hereby agrees to
provide 100% of the commitments in respect of the 2018 Multicurrency Facility
Revolving Credit Commitment Increase.  On and after the Fifth Amendment
Effective Date, (i) 100% of the commitments in respect of the 2018 Multicurrency
Facility Revolving Credit Commitment Increase provided pursuant to this Fifth
Amendment shall be added to (and thereupon constitute) Multicurrency Facility
Revolving Credit Commitments under the Credit Agreement (as amended hereby) and
shall be subject to all of the terms and conditions set forth in the Credit
Agreement with respect to Multicurrency Facility Revolving Credit Commitments
(as amended hereby) and (ii) Incremental Revolving Loans incurred pursuant to
the 2018 Multicurrency Facility Revolving Credit Commitments Increase shall
constitute “Multicurrency Facility Revolving Loans” and “Revolving Loans” for
all purposes of the Credit Agreement (as amended hereby) and the other
applicable Loan Documents.
(b)            On the Fifth Amendment Effective Date (after giving effect to the
2018 Multicurrency Facility Revolving Credit Commitment Increase):
(i)     each Multicurrency Revolving Lender (immediately prior to giving effect
to the 2018 Multicurrency Facility Revolving Credit Commitment Increase) will
automatically and without further act be deemed to have assigned to Royal Bank,
and Royal Bank will automatically and without further act be deemed to have
assumed a portion of such Multicurrency Revolving Lender’s participations
hereunder in any outstanding Multicurrency Letters of Credit such that, after
giving effect to each deemed assignment and assumption of participations (and
after taking into account the Ancillary Commitments of each Multicurrency
Revolving Lender), all of the Multicurrency Revolving Lenders’ (including Royal
Bank) participate in Multicurrency Letters of Credit pro rata on the basis of
their respective Multicurrency Revolving Credit Commitments (after giving effect
to the 2018 Multicurrency Facility Revolving Credit Commitment Increase); and
 
(ii)     each Multicurrency Revolving Lender (immediately prior to giving effect
to the 2018 Multicurrency Facility Revolving Credit Commitment Increase) shall
assign Multicurrency Revolving Loans to Royal Bank and Royal Bank shall purchase
such Multicurrency Revolving Loans, to the extent necessary so that all of the
Multicurrency Revolving Lenders (including Royal Bank) participate in each
outstanding borrowing of Multicurrency Revolving Loans pro rata on the basis of
their respective Multicurrency Revolving Credit Commitments (after giving effect
to the 2018 Multicurrency Facility Revolving Credit Commitment Increase);
 
2

--------------------------------------------------------------------------------

it being understood and agreed that the minimum borrowing, pro rata borrowing
and pro rata payment requirements contained in the Credit Agreement shall not
apply to the transactions effected pursuant to this Section 2(b).
(c)            Schedule 1.01(a) to the Credit Agreement is hereby amended and
restated in the form attached hereto as Annex I.
(d)            Upon the occurrence of the Fifth Amendment Effective Date (after
giving effect to the 2018 Multicurrency Facility Revolving Credit Commitment
Increases), Royal Bank (i) shall be obligated to provide the 2018 Multicurrency
Facility Revolving Credit Commitment Increases as provided in this Fifth
Amendment on the terms, and subject to the conditions, set forth in the Credit
Agreement (as amended hereby) and in this Fifth Amendment and (ii) to the extent
provided in this Fifth Amendment, shall have the rights and obligations of a
Multicurrency Revolving Lender and a Lender thereunder and under the other
applicable Loan Documents.
SECTION 3.            Conditions of Effectiveness of this Fifth Amendment.
This Fifth Amendment shall become effective on the date when each of the
following conditions shall have been satisfied (such date, the “Fifth Amendment
Effective Date”):
(a)            the Lead Borrower, the Administrative Agent and Royal Bank shall
have signed a counterpart hereof (whether the same or different counterparts)
and shall have delivered (including by way of facsimile or other electronic
transmission) the same to Paul Hastings LLP;
(b)            (i) on the Fifth Amendment Effective Date both immediately prior
to and after giving effect to this Fifth Amendment, no Default under
Section 7.01(a), 7.01(f) or 7.01(g) or Event of Default shall exist and
(ii) each of the representations and warranties set forth in the Credit
Agreement and in the other Loan Documents (including the representations and
warranties set forth in Section 8 of this Fifth Amendment) shall be true and
correct in all material respects (or, if qualified by materiality, in all
respects) on and as of the Fifth Amendment Effective Date with the same effect
as though made on and as of the Fifth Amendment Effective Date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case they shall be true and correct in all material respects (or, if
qualified by materiality, in all respects) as of such earlier date;
(c)            the Administrative Agent shall have received from the Lead
Borrower a certificate executed by a Responsible Officer of the Lead Borrower,
certifying compliance with the requirements of preceding clause (b);
(d)            the Administrative Agent shall have received the Acknowledgment
and Confirmation, substantially in the form of Exhibit A hereto, executed and
delivered by a Responsible Officer of each of Holdings, the Lead Borrower and
each Subsidiary Guarantor;
(e)            the Administrative Agent shall have received from the Lead
Borrower a solvency certificate from the chief financial officer (or other
officer with reasonably equivalent responsibilities) of the Lead Borrower
substantially in the form of Exhibit M to the Credit Agreement (modified as
appropriate to give effect to this Fifth Amendment);
(f)            the Administrative Agent shall have received (i) either (x) a
copy of the certificate or articles of incorporation or equivalent
organizational document, including all amendments thereto, of each Loan Party,
certified as of a recent date by the Secretary of State of the state of its
3

--------------------------------------------------------------------------------

organization or (y) confirmation from such Loan Party that there has been no
change to such organizational documents since last delivered to the
Administrative Agent, (ii) a certificate of the secretary or assistant secretary
of each Loan Party dated the Fifth Amendment Effective Date and certifying
(A) that (x) attached thereto is a true and complete copy of the by-laws or
operating, management, partnership or similar agreement of such Loan Party as in
effect on the Fifth Amendment Effective Date and at all times since a date prior
to the date of the resolutions described in clause (B) below or (y) there has
been no change to such governing documents since last delivered to the
Administrative Agent, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors or other equivalent governing
body of such Loan Party authorizing the execution, delivery and performance of
this Fifth Amendment and/or the Acknowledgement and Confirmation delivered
pursuant to clause (d) above and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that any attached
certificate or articles of incorporation, equivalent organizational document,
by-laws, operating, management, partnership or similar agreement of such Loan
Party has not been amended (in the case of the articles of incorporation of each
such Loan Party, since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (E) below), (D) to the
extent not previously delivered to the Administrative Agent, as to the
incumbency and specimen signature of each officer executing this Fifth Amendment
or any other document delivered in connection herewith on behalf of such Loan
Party and (E) good standing certificates for each Loan Party from the
jurisdiction in which it is organized, each dated a recent date prior to the
Fifth Amendment Effective Date; and (iii) a certificate of another officer as to
the incumbency and specimen signature of the secretary or assistant secretary
executing the certificate delivered pursuant to clause (ii) above;
(g)            the Administrative Agent and Royal Bank shall have received a
favorable written opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP, as
New York counsel to the Loan Parties, reasonably acceptable to the
Administrative Agent and Royal Bank dated the Fifth Amendment Effective Date;
(h)            the Administrative Agent shall have received from the Lead
Borrower a certificate executed by a Responsible Officer of the Lead Borrower,
certifying that (A) all of the requirements of Section 2.22 of the Credit
Agreement with respect to the 2018 Multicurrency Facility Revolving Credit
Commitment Increase thereunder have been satisfied, (B) after giving effect to
the 2018 Multicurrency Facility Revolving Credit Commitment Increase on the
Fifth Amendment Effective Date, the First Lien Net Leverage Ratio is no more
than 3.25:1.00 on a Pro Forma Basis (assuming a full drawing under the
commitments in respect of the 2018 Multicurrency Facility Revolving Credit
Commitment Increase) and (C) attaching detailed calculations of compliance with
preceding clause (B).
SECTION 4.            Costs and Expenses.  The Lead Borrower hereby reconfirms
its obligations pursuant to Section 9.03(a) of the Credit Agreement to pay and
reimburse the Administrative Agent and Royal Bank and their respective
Affiliates for all reasonable and documented out-of-pocket costs and expenses
(including, without limitation, reasonable fees and out-of-pocket expenses of
counsel) incurred in connection with the negotiation, preparation, execution and
delivery of this Fifth Amendment and all other documents and instruments
delivered in connection herewith.
SECTION 5.            Remedies.  This Fifth Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
SECTION 6.            Representations and Warranties.  To induce the
Administrative Agent and Royal Bank to enter into this Fifth Amendment, each
Loan Party hereto hereby represents and warrants that, immediately prior to and
immediately after giving effect to this Fifth Amendment:
4

--------------------------------------------------------------------------------

(a)            the execution, delivery and performance by it of this Fifth
Amendment and, in the case of Holdings and the Lead Borrower, the performance by
it of the Credit Agreement (as amended hereby) does not (i) violate any
provision of law applicable to it, its Organization Documents, or any order,
judgment or decree of any court or other agency of government binding on it,
(ii) conflict with, result in a material breach of or constitute (with due
notice or lapse of time or both) a material default under any of its Contractual
Obligations, (iii) result in or require the creation or imposition of any Lien
(other than Liens in favor of the Collateral Agent) upon any of its properties
or assets or (iv) require any approval of stockholders or any approval or
consent of any Person under any of its material Contractual Obligations, other
than those approvals and consents which have been obtained;
(b)            it has all requisite organizational power and authority to enter
into this Fifth Amendment and the execution, delivery and performance by it of
this Fifth Amendment and, in the case of Holdings and the Lead Borrower, the
performance by it of the Credit Agreement (as amended hereby) has been duly
authorized by all necessary organizational action by it;
(c)            each Loan Party party hereto has duly executed and delivered this
Fifth Amendment, and this Fifth Amendment, the Credit Agreement (as amended
hereby) and each other Loan Document to which it is a party constitutes the
legally valid and binding obligations of it, enforceable against it in
accordance with their respective terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability;
(d)            each of the representations and warranties set forth in the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects (or, if qualified by materiality, in all respects) on and as
of the Fifth Amendment Effective Date with the same effect as though made on and
as of the Fifth Amendment Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects (or, if qualified
by materiality, in all respects) as of such earlier date; and
(e)            all of the requirements of Section 2.22 of the Credit Agreement
with respect to the 2018 Multicurrency Facility Revolving Credit Commitment
Increase have been satisfied.
SECTION 7.           Reference to and Effect on the Credit Agreement and the
Loan Documents.
(a)            On and after the Fifth Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of
like import referring to the Credit Agreement shall mean and be a reference to
the Credit Agreement, as amended by this Fifth Amendment.
(b)            The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Fifth Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed. 
Without limiting the generality of the foregoing, the Collateral Documents and
all of the Collateral described therein do and shall continue to secure the
payment of all Obligations of the applicable Loan Parties under the Loan
Documents, in each case, as amended by this Fifth Amendment.
(c)            The execution, delivery and effectiveness of this Fifth Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
5

--------------------------------------------------------------------------------

SECTION 8.           Governing Law.  THIS FIFTH AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 9.           Counterparts.  This Fifth Amendment may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which counterparts when executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.  Delivery by facsimile or electronic transmission of an executed
counterpart of a signature page to this Fifth Amendment shall be effective as
delivery of an original executed counterpart of this Fifth Amendment.
[Signature Pages to follow]
 
 
 
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Fifth Amendment to be duly executed and delivered by the parties hereto as of
the date first above written.
SPECTRUM BRANDS, INC.,
as the Lead Borrower
 
 
By:
/s/ Heather L. Clefisch
 
 
Name:
Heather L. Clefisch
 
 
Title:
Vice President/Assistant Secretary
 

 
 
SB/RH HOLDINGS, LLC,
as Holdings
 
 
By:
/s/ Heather L. Clefisch
 
 
Name:
Heather L. Clefisch
 
 
Title:
Assistant Secretary
 

 
 
 
 
[Signature Page to Fifth Amendment to Spectrum Credit Agreement]

--------------------------------------------------------------------------------

 
 

 
ROYAL BANK OF CANADA, as a Multicurrency Facility Revolving Lender and an
Issuing Bank 
                   
By:
/s/ Gordon MacArthur
 
 
 
Name:
Gordon MacArthur
 
 
 
Title:
Authorized Signatory
 

 
 

--------------------------------------------------------------------------------

 
 

 
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent
                   
By:
/s/ Alicia Schug
 
 
 
Name:
Alicia Schug
 
 
 
Title:
Vice President
 

 
 

 
By:
/s/ Marguerite Sutton
 
 
 
Name:
Marguerite Sutton
 
 
 
Title:
Vice President
 

 
 
 
 
 
 
[Signature Page to Fifth Amendment to Spectrum Credit Agreement]


--------------------------------------------------------------------------------

EXHIBIT A
FORM OF ACKNOWLEDGMENT AND CONFIRMATION
1.            Reference is made to the Fifth Amendment, dated as of March 28,
2018 (the “Fifth Amendment”), to the Credit Agreement dated as of June 23, 2015
(the “Credit Agreement”), among SPECTRUM BRANDS, INC., a Delaware corporation
(the “Lead Borrower”), SB/RH HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, and
ROYAL BANK OF CANADA (“Royal Bank”), as a Lender and an Issuing Bank. 
Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Credit Agreement or Fifth Amendment, as applicable.
2.            Certain provisions of the Credit Agreement are being amended
and/or modified pursuant to the Fifth Amendment.  Each of the parties hereto
hereby agrees that, with respect to each Loan Document to which it is a party,
after giving effect to the Fifth Amendment:
(a)            all of its obligations, liabilities and indebtedness under such
Loan Document, including guarantee obligations, shall remain in full force and
effect on a continuous basis (including with respect to any Revolving Loans made
pursuant to the 2018 Multicurrency Facility Revolving Credit Commitment
Increase); and
(b)            all of the Liens and security interests created and arising under
such Loan Document remain in full force and effect on a continuous basis, and
the perfected status and priority to the extent provided for in Section 3.14 of
the Credit Agreement of each such Lien and security interest continues in full
force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged as collateral security for the applicable Obligations (including
with respect to any Revolving Loans made pursuant to the 2018 Multicurrency
Facility Revolving Credit Commitment Increase), to the extent provided in such
Loan Documents.
3.            THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
4.            This Acknowledgment and Confirmation may be executed by one or
more of the parties hereto on any number of separate counterparts (including by
telecopy or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
[rest of page intentionally left blank]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.
SPECTRUM BRANDS, INC.,
as the Lead Borrower
 
 
By:
 
 
 
Name:
Heather L. Clefisch
 
 
Title:
Vice President/Assistant Secretary
 

 
 
 
SB/RH HOLDINGS, LLC, as Holdings
 
 
By:
 
 
 
Name:
Heather L. Clefisch
 
 
Title:
Assistant Secretary
 

 
 
 
ROV HOLDING, INC.
 
 
By:
 
 
 
Name:
Heather L. Clefisch
 
 
Title:
Vice President and Assistant Secretary
 

 
 
 
ARMORED AUTOGROUP INC.
THE ARMOR ALL/STP PRODUCTS COMPANY
STP PRODUCTS MANUFACTURING COMPANY
ARMORED AUTOGROUP SALES INC.
SPECTRUM BRANDS PET LLC
 
 
By:
 
 
 
Name:
Heather L. Clefisch
 
 
Title:
Secretary
 

 
 
 
 
 
 
[Signature Page to Acknowledgement and Confirmation - Fifth Amendment to
Spectrum Credit Agreement]

--------------------------------------------------------------------------------

 
SPECTRUM BRANDS PET GROUP INC.
GLOFISH LLC
SALIX ANIMAL HEALTH, LLC
ALASKA MERGER ACQUISITION CORP.
 
 
By:
 
 
 
Name:
Heather L. Clefisch
 
 
Title:
Assistant Secretary
 

 
 
 
 
 
[Signature Page to Acknowledgement and Confirmation - Fifth Amendment to
Spectrum Credit Agreement]
 

--------------------------------------------------------------------------------